Case 5:20-cv-05104-PKH Document 38                 Filed 09/17/20 Page 1 of 8 PageID #: 640




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                   PLAINTIFF

v.                                   5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                       COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and
NEIL CORNRICH                                                    COUNTER-DEFENDANTS


                        COACH BIELEMA’S RULE 26(f) REPORT

       Through the undersigned attorneys, Plaintiff/Counter-Defendant Bret Bielema (“Coach

Bielema”), submits the following as his Rule 26(f) Report:

                                PRELIMINARY MATTER

             Rule 26(f) Conference. Counsel for Coach Bielema and Defendant/Counter-

     Plaintiff The Razorback Foundation, Inc. (“Foundation”) met by phone Thursday,

     September 10, to discuss the topics listed in Federal Rule of Civil Procedure 26(f) and

     Local Rule 26.1. Counter-Defendant Neil Cornrich (“Cornrich”), whom the Foundation

     joined without motion in the Counterclaim included with its Answer, has not appeared and

     was not represented at the conference. The parties who have appeared (hereinafter just “the

     parties”) attempted to negotiate the form of a joint report, but differences about the

     appropriate use and scope of a Stipulated Protective Order proposed by Defendant’s

     counsel could not be resolved in the time available. The parties therefore submit separate

     reports.

                                               1
Case 5:20-cv-05104-PKH Document 38               Filed 09/17/20 Page 2 of 8 PageID #: 641




           Coach Bielema’s Statement of the Case. This case involves a Final Buyout

    Agreement in which the Foundation agreed to make monthly payments to Bret Bielema,

    the University of Arkansas’ former head football coach. Coach Bielema alleges that: (a) he

    fully performed his obligations under the Final Buyout Agreement; and (b) the Foundation

    broke that contract by terminating the monthly payments he was owed without cause and

    without making a reasonable inquiry to determine the facts. Coach Bielema also alleges

    that the Foundation deliberately leaked derogatory information to the media and made

    public statements about Coach Bielema that placed him in a negative light. Coach Bielema

    seeks damages for breach of contract in the approximate amount of $7,025,000. He also

    seeks unspecified actual and actual and punitive damages for breach of the non-

    disparagement clause in the Final Buyout Agreement and for False Light Invasion of

    Privacy, as well as attorney fees, costs, and other proper relief.

           Foundation’s Statement of the Case. The Foundation will separately submit its

    Statement of the Case.

                     MATTERS REQUIRED BY LOCAL RULE 26.1

    1.     Any changes in timing, form, or requirements of mandatory disclosures under

           Fed. R. Civ. P. 26(a). Coach Bielema has no objection to and proposes no changes

           to the form of or requirement for disclosures under Rule 26(a)(1).

    2.     Date when mandatory disclosures were or will be made. Initial disclosures will be

           made within fourteen (14) days of the filing of this report.

    3.     Subjects on which discovery may be needed. Coach Bielema asserts that discovery

           may include the following:

                 a. The basis for the Foundation’s assertions in its January 31, 2019 Demand

                     Letter to Coach Bielema and any unstated factors, including financial
                                           2
Case 5:20-cv-05104-PKH Document 38           Filed 09/17/20 Page 3 of 8 PageID #: 642




                motives, that contributed to the Foundation’s decision to stop making the

                monthly buyout payments to Coach Bielema.

             b. The involvement of the University of Arkansas Director of Athletics and

                other University of Arkansas employees in the Foundation’s decision to

                stop making the monthly buyout payments to Coach Bielema.

             c. The background and reason for the Foundation’s public statements

                regarding its decision to stop making the monthly buyout payments to

                Coach Bielema.

             d. The identity and motives of any persons who were involved in giving

                Arkansas Democrat–Gazette columnist Wally Hall a copy of the

                Foundation’s Demand Letter.

             e. The Foundation’s historical practices when entering into and performing

                buyout agreements with coaches in the University of Arkansas’s athletics

                programs.

             f. The role of the Foundation Board in deciding to stop making the monthly

                buyout payments to Coach Bielema.

             g. The industry practices, customs, expectations, and understandings about job

                opportunities for DI college football coaches or NFL coaches who have

                recently been terminated for convenience.

             h. The Foundation’s knowledge of the foregoing industry practices, customs,

                expectations, and understandings.

             i. Compensation terms of employment contracts between the New England

                Patriots organization and members of its football coaching and

                administrative staff.
                                         3
Case 5:20-cv-05104-PKH Document 38         Filed 09/17/20 Page 4 of 8 PageID #: 643




              j. Any written or oral agreements between Coach Bielema and the New

                 England Patriots organization regarding his ability to leave the Patriots

                 organization without penalty or interference to accept a DI head football

                 coach position.

              k. Coach Bielema’s efforts to secure a DI head football coach position

                 following his termination by the University of Arkansas.

              l. Neil Cornrich’s efforts to secure a DI head football coach position for

                 Coach Bielema following his termination by the University of Arkansas.

              m. The communications between Coach Bielema and the Foundation

                 following his termination by the University of Arkansas.

              n. The communications between Neil Cornrich and the Foundation following

                 his termination by the University of Arkansas.

              o. The factual basis for the tort claims set forth in the Foundation’s

                 Counterclaim.

              p. The amount of money the Foundation has paid Coach Bielema per the

                 terms of the Final Buyout Agreement.

    4.   Whether any party will likely be requested to disclose or produce information

         from electronic or computer-based media. If so:

              a. whether disclosure or production will be limited to data reasonably

                 available to the parties in the ordinary course of business;

              b. the anticipated scope, cost and time required for disclosure or

                 production of data beyond what is reasonably available to the parties

                 in the ordinary course of business;

              c. the format and media agreed to by the parties for the production of
                                      4
Case 5:20-cv-05104-PKH Document 38              Filed 09/17/20 Page 5 of 8 PageID #: 644




                   such data as well as agreed procedures for such production;

               d. whether reasonable measures have been taken to preserve potentially

                   discoverable data from alteration or destruction in the ordinary course

                   of business or otherwise;

               e. other problems which the parties anticipate may arise in connection

                   with electronic or computer-based discovery.

         With respect to Topic 4 and its subparts, the parties agree some electronically

         stored information (“ESI”) in the form of e-mails and text messages will need to

         be searched and produced in native form. The parties have not yet exchanged

         discovery requests, and Cornrich has not participated in these discussions.

         However, the parties believe that these will not be complex searches, and they will

         confer if any issues arise.

    5.   Date by which discovery should be completed. The parties disagree about the

         timing of the discovery cut-off deadlines. Coach Bielema proposes the following:

               a. Depositions and written discovery: 80 days before trial

               b. Expert reports: 120 days before trial

               c. Rebuttal expert reports: 100 days before trial

    6.   Any needed changes in limitations imposed by the Federal Rules of Civil

         Procedure. The parties do not seek to alter (increase or decrease) the maximum

         number of written discovery requests allowed by the Rules. However, Coach

         Bielema contends that more than 10 depositions will be needed. Upon information

         and belief, a number of persons affiliated with the Foundation were involved in the

         decision to stop making buyout payments to Coach Bielema. The identity of the

         person or persons involved in publishing the Demand Letter to Wally Hall may not
                                            5
Case 5:20-cv-05104-PKH Document 38               Filed 09/17/20 Page 6 of 8 PageID #: 645




          be ascertainable from Hall himself if he asserts the journalist’s privilege. Further,

          Coach Bielema’s efforts to find other employment in the elite football coaching

          industry, and the options and salaries available, effectively concern a small but finite

          number of institutions and positions across the country. Although the Foundation’s

          litigation theories have not been fully revealed, and pretrial rulings may simplify the

          proof issues, numerous depositions of persons in the industry may be needed to fairly

          and noncumulatively illustrate the reasonableness of Coach Bielema’s mitigation

          efforts.

    7.    Any orders, e.g. protective orders, which should be entered. The parties have

          conferred extensively about the Foundation’s desire to limit the scope of discovery

          by a Stipulated Protective Order and have not reached an agreement. Counsel for the

          parties are continuing to confer about this matter.

    8.    Any objections to initial disclosures on the ground that mandatory disclosures

          are not appropriate in the circumstances of the action. No.

    9.    Any objections to the proposed trial date. The proposed trial date and standard

          deadlines set forth in the Initial Scheduling Order are acceptable to Coach Bielema’s

          counsel. The parties estimate that 3-5 days will be necessary for the trial of this

          matter.

    10.   Proposed deadline for joining other parties and amending the pleadings. The

          standard deadlines set forth in the Initial Scheduling Order are acceptable to Coach

          Bielema and his counsel.

    11.   Proposed deadline for completing discovery. (Note: In the typical case, the

          deadline for completing discovery should be no later than sixty (60) days before

          trial.) The standard deadlines set forth in the Initial Scheduling Order are acceptable
                                             6
Case 5:20-cv-05104-PKH Document 38                   Filed 09/17/20 Page 7 of 8 PageID #: 646




          to the parties and their counsel.

    12.   Proposed deadline for filing motions other than motions for class certification.

          (Note: In the typical case, the deadline for filing motions should be no later than

          sixty (60) days before trial.) The standard deadlines set forth in the Initial

          Scheduling Order are acceptable to the parties and their counsel.



                                              Respectfully submitted,

                                              By: /s/ Thomas A. Mars
                                              Thomas A. Mars, AR Bar 86115
                                              MARS LAW FIRM
                                              5500 Pinnacle Point Drive, Suite 202
                                              Rogers, AR 72758
                                              Office: (479) 381-5535
                                              tom@mars-law.com

                                              John C. Everett, AR Bar 70022
                                              EVERETT LAW FIRM
                                              P.O. Box 1460 12217 W. Hwy. 62
                                              Farmington, AR 72730-1460 Phone:
                                              (479) 267-0292
                                              john@everettfirm.com

                                              John E. Tull III, AR Bar 84150
                                              QUATTLEBAUM, GROOMS & TULL PLLC
                                              111 Center St., Suite 1900
                                              Little Rock, AR 72201
                                              Phone: (501) 379-1705
                                              jtull@qgtlaw.com

                                              Ryan K. Culpepper, AR Bar 2012093
                                              CULPEPPER LAW FIRM, PLLC
                                              P.O. Box 70
                                              Hot Springs, AR 71902
                                              Phone: (501) 760-0500
                                              ryan@theculpepperfirm.com




                                                 7
Case 5:20-cv-05104-PKH Document 38       Filed 09/17/20 Page 8 of 8 PageID #: 647




                                 R. Craig Wood
                                 Benjamin P. Abel
                                 (admitted pro hac vice)
                                 McGUIRE WOODS LLP
                                 Court Square Building
                                 652 Peter Jefferson Parkway, Suite 350
                                 Charlottesville, VA 22911
                                 Phone: (434) 977-2558
                                 cwood@mcguirewoods.com
                                 babel@mcguirewoods.com

                                 Counsel for Plaintiff




                                     8
